DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “sensor means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant disclosure recites a sensor, but not the type of sensor or how it achieves the claimed function Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leuz US 2017/0172265 in view of Gindi US 2012/0206906 and Hipp et al US 2020/0268117.
Regarding claim 15, Leuz discloses a dog collar comprising; a collar (Leuz, Figures 21-23) having a dimension configured to fit around a neck of a dog; a detachable pendant (1) having front and rear surfaces and at least partially enclosing one of a crystal, a stone or a gemstone (Leuz, Figure 9) (4), the pendant having a shape corresponding to the shape of the crystal, the stone or the gemstone (Leuz, ¶0077); the one of the crystal, the stone or the gemstone selected to correspond to a particular characteristic chosen by a user of the collar (Leuz, ¶0008)(in that different gemstones can be chosen); and 15wherein the one of the crystal, the stone or the gemstone is held by the pendant so as to be in direct or indirect contact with the dog (in that the pendant is intended to be worn). Not explicitly disclosed is the collar having a fastening element to secure the collar to the dog, an electronic identification tag, or a tracking device. Gindi teaches a collar having a fastening element (Gindi, ¶0022). Hipp teaches a collar having an electronic identification tag (GPS, phone) and a tracking device (pedometer, glucose monitor, tracking device) (Hipp, ¶0001, 0041). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the collar of Leuz with a fastener as taught by Gindi as to provide a way to open and close the collar; and to modify the collar of Leuz with an electronic identification tag and tracking device as taught by Gindi, as to track the user and their position. 
Regarding claim 17, Leuz in view of Gindi and Hipp further discloses the one of the crystal, the stone or the gemstone is provided in a shape selected from a square, an oval, a round, a hexagonal, a rectangle, or another geometric shape (Leuz, Figure 1).
Regarding claim 18, Leuz in view of Gindi and Hipp further discloses the stone being a crystal (Leuz, ¶0008). Not disclosed is that crystal being clear. It would have obvious to one of ordinary skill in the art at the time of the invention for the crystal of Leuz to be clear, as it is well known in the art for diamond to be clear. 
Regarding claim 19, Leuz in view of Gindi and Hipp further discloses the direct contact is physical contact and the indirect contact is vibratory or emissive contact (Implied, device is to be worn).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christodoulou US 2013/0247613 in view of Hipp et al US 2020/0268117.
Regarding claim 20, Christodoulou discloses a method of treating a physical or emotional condition of a pet, comprising the steps of, providing a collar (Leuz, Figures 21-23), the collar having a pendant (1) or ornament removably detachable from the collar; selecting a crystal (4) for use in treating a physical or emotional condition of the pet; inserting the crystal in the pendant; connecting the pendant to the collar; placing the collar on the pet such that the crystal is in one of direct or indirect contact with the pet (implied. Device is to be worn with the accessory); and selecting a new crystal (Christodoulou, ¶00288). Not disclosed is a sensor means. Hipp teaches a sensor means monitoring vital signs (Hipp, ¶0041). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Christodoulou to comprise a sensor means monitoring vital signs, as taught by Hipp, as to provide a way to monitor and track the user of the collar. 

Allowable Subject Matter
Claims 1-14 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the claimed pet accessory comprising a segment of material comprising an RFID tag and communication device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642